DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-9, 11-14 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 relates to “a method… modifying… the first node, wherein the modifying invalidates the first node based on the change, resulting in an updated partition index comprising an invalidated first node… communicating, to a second device, index information corresponding to the updated partition index…the updated partition index further comprises a valid second node of the group of nodes, associated with a second object of the group of objects; and based on a local index at the first device, receiving, by the first device, from the second device, an access request for the second object, wherein the local index was generated based on the valid second node comprised in the index information communicated to the second device.” It is noted that an access request is received, but there is no output or no additional requirements how the access request is processed based on the claim language. This appears to be data gathering or extra-solution activity.
The limitations relate to updating an index based on changed data. The index includes information pertaining to changed data (invalid) and unchanged data (valid). The index is copied to a new index with only the (unchanged data) valid and the new index is used for data access. This is similar to certain methods of organizing human activity or limitations of the mind/mental processes. That is, other than reciting generic computer components, the claims seem similar to someone organizing or changing a to-do list of items to do based on whether the items have been performed or updated. As the items are updated, the list is changed or crossed out. The user may also find it desirable to rewrite the list and use the new list when performing the task. If a claim limitation, under its broadest reasonable interpretation, covers performance of methods for organizing human activity or mental process with the assistance of pen/paper, but for the recitation of generic computer components, then it is considered an abstract idea. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim only recites one additional element – partition index, node, object and local index. These components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because using a matching component to perform both the comparing, determining and adjusting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claim 2 recites “wherein the second device comprises a managing node device of the storage system, wherein the managing node device manages the group of objects based on the local index, and wherein the managing node device generated the local index based on the index information, in a cache of the managing node device.” This limitation is considered to provide further mental processes that can be performed in the human mind. A user can manage information based on a local index. Although the claim recites a “cache;” this is considered be a generic computer component that does not provide significantly more to render the claim eligible. 
Claim 3 requires “wherein the partition index comprises an append-type tree index, wherein the group of nodes comprise at least one leaf node and at least one non-leaf node, and wherein the valid second node comprises a leaf node of the at least one leaf node.” This claim further relates to organizing human activity by a user drawing out the to-do list in the particular manner.
Claim 6 requires “wherein the modifying invalidates the invalid first node by modifying metadata of the first node describing the first object, and wherein the metadata of the first node is comprised in the index information.” This claim further appears to relate to a mental process or organizing human activity, because a user could base a decision in the human mind based on data about data or a check mark or crossout indicating the to-do item is completed.
Claim 7 requires “wherein, based on the invalid first node, the second device did not generate the local index based on the metadata of the first node.” This claim further appears to relate to a mental process or organizing human activity, because a user could base a decision to generate the to do list on multiple factors.
Claim 8 requires “wherein the first device invalidates the first node based on metadata of the first node being out of date based on the change.” This claim further appears to relate to a mental process or organizing human activity, because a user could eliminate items from a to-do list if the items are out of date.
Claim 9 requires “wherein the local index was generated by the second device based on the index information by a process comprising: determining an updated node in the updated partition index, identifying validity of the updated node, and updating the local index based on the updated node.” This claim further appears to relate to a mental process or organizing human activity, because a user could consider the update and determine whether the list entry is valid.
Claim 11 recites substantially similar limitations as claim 1, with minor variations and that it is directed to a storage system device. The device, along with a processor and memory are considered to be generic computing components. The claim is considered to be directed to an abstract idea for the same reasons as set forth in claim 1, above.
Claims 12 and 13 are rejected for the same reasons as claims 2 and 3, respectively.
Claim 14 requires “wherein the managing node device generated the local index by operations comprising, not processing the invalid first index node.” This claim further appears to relate to a mental process or organizing human activity, because a user could consider the update and determine whether the list entry is valid.
Claim 17 recites substantially similar limitations as claim 1, with minor variations and that it is directed to a medium. The medium is considered to be a generic computing component. The claim is considered to be directed to an abstract idea for the same reasons as set forth in claim 1, above.
Claims 18-20 are rejected for the same reasons as claims 2, 3 and 6, respectively.
In addition, with respect to the dependent claims, none of the claims appear to include specific details to amount to significantly more that mental processes that are accomplished through the use of a computer generically. In addition, none of the claims recite a specific technological improvement that would overcome the abstract idea based on the broad nature of the claims.

Allowable Subject Matter
Claims 4, 5, 10, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4, 5, 10, 15 and 16 are considered to be eligible under 35 USC 101.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art is considered to be Hasegawa et al. (U.S. Publication No. 2017/0060895 A1), Xiao et al. (U.S. Publication No .2014/0344236 A1), Mitsuma et al. (U.S. Publication No. 2020/0042607 A1) and Gao et al. (U.S. Publication No. 2012/0221534 A1).
Each of these references relate to index management and updating the indices. However, none of the references appear to specifically disclose the features of Applicant’s claims. 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165